Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 1, 2022

                                             No. 04-22-00040-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On January 20, 2022, relator filed a petition for writ of mandamus. The respondent and
real parties in interest filed responses. We conditionally grant the petition for writ of mandamus
and order the Honorable Mary Lou Alvarez to, no later than fifteen days from the date of this order,
vacate those portions of her February 4, 2022 “Permanency Hearing Order After Final Order”
ordering the Texas Department of Family and Protective Services to (1) “submit a written offer
for a child specific contract in the amount of $2,000 per day to Pathways, Bair Foundation Trulight,
Cowie Family (Hearts to Home) in Florida, Mosaic, and up to 3 child placing agencies
recommended and submitted to the Department by Mrs. Alana Pearsall, the child’s attorney and
guardian ad litem for the placement of [N.P.] consistent with Judge Garcia’s February 10, 2020
order”; (2) “submit the referenced written offer for a child specific contract to the agencies no later
than 9:00 a.m. on Tuesday, January 18, 2022”; and (3) “include within the written offer for a child
specific contract an additional $500.00 per day subsidy for the first 9 months of placement for an
[sic] licensed professional counselor, or someone with a greater level of degree, to provide
therapy/counseling services to [N.P.]” See TEX. R. APP. P. 52.8(c). The writ will issue only in the
event we are informed Judge Mary Lou Alvarez fails to comply with this order.

       This court’s February 15, 2022 stay of the entirety of the February 4, 2022 “Permanency
Hearing Order After Final Order” is LIFTED.

         It is so ORDERED on June 1, 2022.



                                                                       _____________________________
                                                                       Lori I. Valenzuela, Justice


1
 This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., a Child, pending in the 288th
Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in this
proceeding.
                                                                          04-22-00040-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-